DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 – 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  By indicating the sweat collector is “placed on or adjacent to the skin” (claim 1) the claim improperly defines the invention in positive relation to a portion of the living subject. Further, claims 16, 17 recite “on skin” which again reiterates the positive relation with the living subject. Applicant may indicate that the element is “configured to be” or “adapted to be” located relative to the skin to avoid the positive claimed relationship. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 21 and 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims 18 – 21, the claims appear to set forth details of an intended use of the device, however it is unclear what further structural limitations Applicant considers to be recited. With regard to claims 24 – 26, it appears that Applicant intends the claims to depend from claim 23, rather than 22 as set forth in the claims, to provide proper antecedent basis for all claim terms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 - 6, 14, 15, 18 – 21, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (USPGPub 2011/0275918 – cited by Applicant).  Yamashita et al. teach a fluid collection and measuring arrangement (Figures 2, 3, 10, 11), wherein reverse iontophoresis is used to collect sweat or other body fluids with the fluids transported via a body fluid feeding path (paragraphs [0093] – [0108]), and are sensed in one of a variety of manners to determine the amount of analyte in the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. as applied to claim 1. As discussed above and further as disclosed in paragraph [0106] of the reference, Yamashita et al. teach that pressure is applied as part of the extraction, but they do not teach the particular minimal level applied. However, without a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform routine experimentation to optimize the indicated result effective variable, since it has generally been held to be . 
Claims 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. as applied to claim 1 above, further in view of Heikenfeld (USPGPub 2015/0112165 – cited by Applicant). As detailed above, Yamashita et al. teach all of the features of the claimed invention, except that they use a band for securing the device to the subject. However, Heikenfeld teach a variety of well-known alternate equivalent manners to secure a sweat sensor, including to use bands, adhesive patches, etc. to retain the sensor in relation to the subject (para [0055] and [0061]+ for aspects of the adhesive). As such, it would have been within the skill level of the art to modify the arrangement of Yamashita et al., so use an adhesive in place of the band, since Heikenfeld teaches this to be a suitable alternative in a sweat sensing arrangement. Further, one of skill in the art would understand Heikenfeld to be suggesting that alternatives beyond those listed would also be suitable, including to use a vacuum to create a seal, since this is another known alternative to the pressure applying via band.
Claims 9 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. as applied to claim 1 above, further in view of Schroeder et al. (USPN 5,140,985 – cited by Applicant). Yamashita et al., as discussed, teach the importance of creating a seal between the sensor and the subject for efficient collection of the sweat, generally through the combination of flexibility of the material and application of pressure at the collection site to achieve the desired seal and to minimize leakage. They do not particularly use a material along the edge of the contact area to assist this, but as disclosed in Schroeder et al. (Figure 3, element 4 and the description thereof) it was . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





    PNG
    media_image1.png
    116
    532
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791